2020 WI 82

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2018AP1837-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Scott F. Anderson, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Scott F. Anderson,
                                 Respondent.

                          DISCIPLINARY PROCEEDINGS AGAINST ANDERSON

OPINION FILED:         October 28, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                                2020 WI 82
                                                                        NOTICE
                                                          This opinion is subject to further
                                                          editing and modification.   The final
                                                          version will appear in the bound
                                                          volume of the official reports.
No.   2018AP1837-D


STATE OF WISCONSIN                                   :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Scott F. Anderson, Attorney at Law:

Office of Lawyer Regulation,                                                  FILED
           Complainant,                                                 OCT 28, 2020
      v.                                                                   Sheila T. Reiff
                                                                        Clerk of Supreme Court
Scott F. Anderson,

           Respondent.




      ATTORNEY         disciplinary         proceeding.          Attorney's         license

suspended.


      ¶1   PER     CURIAM.         We    review    the      report      of    Referee     Kim

Peterson in which she found that Attorney Scott F. Anderson had

committed six counts of professional misconduct with respect to

his handling of two client matters.                        The referee recommended

that Attorney Anderson's license to practice law in this state

be suspended for a period of 30 days.                       Upon careful review of

the   matter,     we     uphold    the    referee's        findings       and    fact     and

conclusions     of       law.      Rather    than     a     30-day      suspension,         we
conclude   that      a    60-day    license       suspension       is    an   appropriate
                                                                             No.        2018AP1837-D



sanction for Attorney Anderson's misconduct.                               We further agree

that Attorney Anderson should be required to pay the costs of

this proceeding, which are $19,339.98 as of June 11, 2020.

    ¶2      Attorney       Anderson        was    admitted           to    practice          law   in

Wisconsin    in    1985     and    practices        in    Milwaukee.               In       1991   he

received a consensual private reprimand.                            Private reprimand No.

1991-13     (electronic         copy       available           at        https://compendium.

wicourts.gov/app/raw/000038.html).                       In     2004,        he    received          a

consensual public reprimand for misconduct arising out of three

cases.      Public       Reprimand     of    Scott       F.     Anderson,          No.       2004-05

(electronic        copy     available        at         https://compendium.wicourts.

gov/app/raw/002075.html).               In        2005,        he     received          a     second

consensual       public    reprimand.            Public        Reprimand          of     Scott     F.

Anderson,        No.      2005-06       (electronic                 copy      available             at

https://compendium.wicourts.gov/app/raw/001776.html).                                       In 2010,

Attorney Anderson's license to practice law was suspended for 60

days as a sanction for professional misconduct that included

failing to file claims timely and failing to take action on his
client's behalf; failing to respond to his client's reasonable

requests     for       information     and        failing           to     communicate            case

developments       to     his     client     in     a     timely           manner.           In     re

Disciplinary       Proceedings       Against        Anderson,             2010 WI 39,    324
Wis. 2d 627, 782 N.W.2d 100.

    ¶3      On September 26, 2018, the Office of Lawyer Regulation

(OLR)    filed     a     complaint     alleging          ten    counts        of       misconduct

arising out of two client matters.                         The first client matter
detailed    in     the    complaint     arose       out        of    Attorney          Anderson's
                                             2
                                                                   No.      2018AP1837-D



representation of D.J., who faced felony charges in two separate

Racine      County   cases.     On     March    11,    2016,   the    State     Public

Defender's Office (SPD) appointed Attorney Anderson to represent

D.J. in both cases.           At that time, a status conference in one

case   and    a   preliminary    hearing       in   the   second     case    had   been

scheduled for March 24, 2016.

       ¶4     On or about March 15, 2016, Attorney Anderson filed a

Demand For Discovery and Inspection with the district attorney.

Attorney Anderson did not send a copy of the discovery demand to

D.J.     On March 18, 2016, the SPD informed Attorney Anderson that

D.J. requested to see him prior to the March 24, 2016 status

conference and preliminary hearing.                   Attorney Anderson did not

meet with D.J.        D.J. was in court on March 24, 2016.                   The court

held the scheduled hearings in both cases and set a pretrial

conference for May 6, 2016.             The pretrial conference was later

rescheduled to June 10, 2016.

       ¶5     Attorney Anderson met with D.J. on April 25, 2016, for

about 1 1/2 hours.          On May 17 and June 3, 2016, the SPD informed
Attorney Anderson about D.J.'s growing concern with the lack of

communication        from   Attorney    Anderson.         Attorney    Anderson      was

informed by the SPD that D.J. wanted to see him prior to the

June 10, 2016, pretrial conference.                   Attorney Anderson had no

communication with D.J. between his April 25, 2016 visit and the

June 10, 2016 pretrial conference.                  D.J. was not produced for

the June 10, 2016 pretrial, and Attorney Anderson did not inform

him what occurred at the pretrial conference.


                                          3
                                                                      No.     2018AP1837-D



      ¶6     D.J. contacted the SPD to learn what had happened at

the June 10, 2016 pretrial conference, to express his continued

dissatisfaction       with   the   lack       of   communication       from     Attorney

Anderson, and to raise the possibility of Attorney Anderson's

replacement due to his failure to timely inform D.J. about the

status of his case.          On June 13, 2016, the SPD emailed Attorney

Anderson about D.J.'s concerns and asked Attorney Anderson to

meet with D.J.

      ¶7     On June 17, 2016, Attorney Anderson advised D.J. of

his status conference scheduled for August 9, 2016.                             Attorney

Anderson did not communicate or meet with D.J. between June 17

and August 8, 2016.            In a July 27, 2016 letter to Attorney

Anderson,    D.J.     expressed     his       frustration      with     the     lack   of

communication, asked about the status of the discovery demand,

requested an in-person meeting, and again raised the possibility

of Attorney Anderson's withdrawal.

      ¶8     On August 8, 2016, Attorney Anderson met with D.J. for

an   hour.     D.J.    requested      that     Attorney     Anderson        file    three
separate motions, and he requested that Attorney Anderson file a

Miranda-Goodchild        motion          or        otherwise     challenge,            via

interlocutory       appeal,     the      circuit       court's    earlier          ruling

permitting the use of D.J.'s statements at trial.                       Finally, D.J.

requested Attorney Anderson have an investigator interview two

witnesses     and     obtain       the    co-defendant's          plea/cooperation

agreement.

      ¶9     Other than the demand for discovery filed on March 15,
2016, Attorney Anderson never filed any motions or appeals on
                                          4
                                                                              No.    2018AP1837-D



D.J.'s behalf.            Until October 11, 2016, Attorney Anderson did

not explain to D.J. why he had not filed any motions or appeals.

Attorney      Anderson       never    had      witnesses         interviewed          and    never

obtained       a     copy     of      the        co-defendant's              plea/cooperation

agreement.

       ¶10    At the August 9, 2016 status conference, the circuit

court set a final pretrial date for October 17, 2016, and it

scheduled the jury trial for November 1, 2016.                                 Between August

9,    2016,    and     October        4,    2016,         Attorney          Anderson       had    no

communication with D.J. and took no action to prepare the case.

       ¶11    In August 2016, D.J. requested Attorney Anderson to

timely respond as to whether he had filed the requested motions

concerning         discovery,      the     suppression           of    evidence,        and      the

Miranda-Goodchild motion.                D.J. inquired whether an investigator

had    interviewed         witnesses        or       if    the     co-defendant's            video

statement had been reviewed.                Attorney Anderson did not respond.

       ¶12    On     September       18,    2016,         D.J.    filed      his     own    motion

requesting that the court "withdraw legal counsel."
       ¶13    On October 11, 2016, Attorney Anderson informed D.J.

he would not file any of the motions.                                 Previously, Attorney

Anderson had never discussed with D.J. why he did not file any

of the motions D.J. had requested.

       ¶14    At    the    October       17,     2016      final      pretrial      conference,

D.J.'s request to have Attorney Anderson removed was denied.                                     On

October 18, 2016, Attorney Anderson forwarded D.J. a plea offer

which expired on October 28, 2016.                         Attorney Anderson promised
to    meet    with    D.J.    "to     discuss         it    and       all    other     matters."
                                                 5
                                                               No.   2018AP1837-D



Attorney Anderson did not communicate or meet with D.J. between

October 18 and October 28, 2016.

      ¶15     On October 20, 2016, due to Attorney Anderson's lack

of communication and diligence, D.J. attempted to negotiate a

plea directly with the district attorney.              On October 28, 2016,

D.J. again unsuccessfully requested the circuit court to appoint

a new attorney.

      ¶16     On October 30, 2016, Attorney Anderson reviewed the

transcript from D.J.'s Miranda-Goodchild hearing.                    On October

31,   2016,    the    day   before   trial,     Attorney     Anderson   finally

requested      from   the    district       attorney   any    plea/cooperation

agreement of the co-defendant, asked to compare discovery, and

informed the district attorney he would be filing a motion to

withdraw.

      ¶17     On November 1, 2016, D.J. entered a no contest plea in

one of the Racine County cases.              Attorney Anderson withdrew as

D.J.'s counsel prior to sentencing.

      ¶18     The OLR's complaint alleged the following counts of
misconduct with respect to Attorney Anderson's representation of

D.J.:

      Count 1: By failing to timely consult with D.J. about
      the Miranda-Goodchild motion or interlocutory appeal,
      by failing to timely advise D.J. he would not file the
      requested motions or interview witnesses, and by
      failing to timely consult with D.J. about additional
      discovery D.J. believed to be outstanding, Attorney
      Anderson violated SCR 20:1.4(a)(2).1

      1SCR 20:1.4(a)(2) provides:   "A lawyer shall reasonably
consult with the client about the means by which the client's
objectives are to be accomplished."

                                        6
                                                                    No.    2018AP1837-D


      Count 2:   By failing to timely communicate with D.J.
      on defense strategy and the status of D.J.'s case,
      Attorney Anderson violated SCR 20:1.4(a)(3).2

      Count 3:    By failing to timely respond to D.J.'s
      reasonable requests for information, Attorney Anderson
      violated SCR 20:1.4(a)(4).3

      Count 4: By failing to diligently follow up with the
      district attorney regarding his discovery demand, by
      failing to timely review the transcript from D.J.'s
      Miranda-Goodchild hearing so as to provide D.J. an
      informed opinion on the merits of refiling the
      Miranda-Goodchild motion or pursuing an interlocutory
      appeal, and by failing to timely request the co-
      defendant's   plea/cooperation  agreement,   Attorney
      Anderson violated SCR 20:1.3. 4


      ¶19    The    remaining    counts        of   misconduct    detailed    in    the

OLR's complaint arose out of Attorney Anderson's representation

of J.H., who had been charged with first-degree reckless injury

and   attempted      first-degree     intentional          homicide.         Although

represented by the SPD, J.H. requested to proceed pro se.                          The

request     was    granted,   and   Attorney         Anderson    was   appointed     as

standby counsel to assist J.H. in his defense.

      ¶20    J.H. was also awaiting sentencing in another case in

which he had been charged with being a felon in possession of a

firearm,     among    other     charges.            Attorney    Anderson    was    also

appointed as standby counsel in that case.



      2SCR 20:1.4(a)(3) provides:     "A lawyer shall keep                         the
client reasonably informed about the status of the matter."
      3SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."
      4SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."

                                           7
                                                             No.   2018AP1837-D



    ¶21     At   the   March   10,   2016    pretrial     conference    in   the

homicide case, J.H. informed the court he had a handwritten

witness list, a discovery motion, a motion in limine, and one

other partially drafted motion he wanted to file that day.                   The

court specifically ordered Attorney Anderson to get J.H. the

discovery and assist him in filing "the motions and everything

that [J.H. needed] to get filed here."                  The court instructed

Attorney    Anderson    to   get   copies    of   the    various   motions    to

everyone promptly.

    ¶22     Hearings for J.H.'s motions in the homicide case and

his sentencing in the firearm case were scheduled for April 15,

2016.     On that date, J.H. was sentenced in the firearm case.

    ¶23     In the homicide case, between March 10 and April 15,

2016, Attorney Anderson did not prepare, file, or distribute

J.H.'s motions and witness list.            Attorney Anderson acknowledged

on the record that he had received J.H.'s motions, and he said

he would have the documents prepared and filed within 10 days.

On April 22 and April 27, 2016, Attorney Anderson billed for
reviewing "Client Prepared Docs" and "Prep of Discovery Demand."

No motions were filed or ever prepared and given to J.H. for

review.

    ¶24     At   the   April   28,    2016    status     conference     in   the

homicide case, a pretrial conference was scheduled for August 1,

and a jury trial was scheduled for August 29, 2016.                    On April

28, 2016, Attorney Anderson told J.H. he would visit him the

following week, but did not do so.


                                      8
                                                                       No.    2018AP1837-D



       ¶25     On May 5, 2016, the district attorney sent Attorney

Anderson six pages of additional discovery.                          Between May 5 and

August 1, 2016, Attorney Anderson did not provide J.H. with the

additional discovery, nor did he advise J.H. he had received it.

       ¶26     On May 17, 2016, J.H. informed Attorney Anderson he

had the ability to prepare the motions and witness list himself,

and     he    asked    Attorney      Anderson         to    return    his    handwritten

documents.         J.H. also requested "a letter stating that I am on a

deadline for any motions that I will file."                        J.H. said he needed

the deadline letter "as soon as possible" to acquire time in the

prison's law library to prepare his various motions.                            J.H. also

asked Attorney Anderson to prepare a "petition" permitting him

to "colloquy" with all witnesses, which witnesses J.H. believed

would be subpoenaed by the court.                       Attorney Anderson did not

respond to J.H.'s letter, did not prepare the motions, did not

return the handwritten documents, and did not provide J.H. with

the deadline letter.          Attorney Anderson took no action on J.H.'s

case between May 25 and August 1, 2016.                          On June 2, 2016, J.H.
again    requested      return      of    the       handwritten     documents      and   the

deadline letter, and he requested that Attorney Anderson visit

him.     Attorney Anderson did not respond.

       ¶27     On June 12, 2016, J.H. contacted the Milwaukee County

Clerk of Court requesting information about the deadline for

filing       his   motions,   and    he    was       told   to    contact    his   standby

counsel.       On June 17, 2016, J.H. contacted Attorney Anderson for

the filing deadline letter so he could prepare his motions.
Attorney Anderson did not respond.
                                                9
                                                                          No.     2018AP1837-D



       ¶28   On June 21, 2016, J.H. provided Attorney Anderson with

drafts of several motions and an alibi statement.                               J.H. wanted

Attorney Anderson to file the motions because his access to the

law    library     had   been      denied    due     to      his   not     receiving        the

deadline letter.          Attorney Anderson did not respond to J.H. and

did not file the motions.

       ¶29   On July 11, 2016, J.H. filed a second request for

discovery,     seeking      the    same     documents         Attorney      Anderson        had

received from the district attorney on May 5, 2016.

       ¶30   At    the    August     1,     2016     pretrial         conference,          J.H.

informed     the    court    he     still    had       not    received          all   of    the

discovery and requested the dismissal of Attorney Anderson.                                 The

assistant district attorney informed the court the discovery had

been given to Attorney Anderson on May 5, 2016.                          The OLR alleged

that   Attorney     Anderson       falsely       represented        to    the     court     the

discovery    had    been    sent     to    J.H.        J.H.'s      request       to   dismiss

Attorney Anderson was denied, and a final pretrial conference

was scheduled for August 25, 2016.
       ¶31   On    or    about     August    14,     2016,      J.H.      requested        that

Attorney     Anderson      draft    and     file   a      motion      regarding       witness

identification.           Attorney        Anderson      did     not      respond      to    the

letter, take the requested action, or advise J.H. why the action

might be unwarranted.

       ¶32   Attorney Anderson never issued subpoenas for J.H.'s

witnesses, nor did he advise J.H. how to subpoena the witnesses

himself.


                                            10
                                                                          No.    2018AP1837-D



      ¶33    J.H. was not produced for the August 25, 2016 final

pretrial conference.             J.H. filed five motions on the morning of

the trial.        The circuit court commented that J.H. had had since

May   2016   to     file    the    motions.          Attorney       Anderson     failed    to

disclose     to    the     court    that    his      lack    of    diligence      prevented

J.H.'s motions and witness list from being timely filed.                                  The

court   denied          J.H.'s     motion       to   subpoena       his     witnesses      as

untimely.         Attorney       Anderson       denied      he    ever   received    J.H.'s

witness list.

      ¶34    On     September        1,     2016,      J.H.       was     convicted,      and

sentencing        was    scheduled        for    September        27,    2016.      At    the

sentencing        hearing,       Attorney       Anderson     requested      to    withdraw.

J.H. asserted Attorney Anderson misrepresented information to

the court and said that on March 10, 2016 he had given Attorney

Anderson numerous motions and a witness list to file.                              Attorney

Anderson denied he was " . . . even on the case" at that time,

even though he had been appointed on March 10, 2016.

      ¶35    The OLR's complaint alleged the following counts of
misconduct with respect to Attorney Anderson's representation of

J.H.:

      Count 5:   As standby counsel, by failing to advance
      J.H.'s interests in timely preparing and filing J.H.'s
      motions, by failing to file J.H.'s witness list, by
      failing to provide J.H. with the motion deadline
      letter to facilitate J.H.'s use of the prison library,
      and by failing to timely provide J.H. with the
      discovery documents he received in May 2016, Attorney
      Anderson violated SCR 20:1.3.




                                                11
                                                No.   2018AP1837-D


    Count 6:    By failing to inform J.H. that he had
    received additional discovery documents in May 2016,
    Attorney Anderson violated SCR 20:1.4(a)(3).

    Count 7:    By failing to timely respond to J.H.'s
    reasonable requests for information regarding this
    case, Attorney Anderson violated SCR 20:1.4(a)(4).

    Count 8: By failing to advise J.H. he did not intend
    to file any motions, failing to advise J.H. on the
    legitimacy of any of the requested motions and failing
    to advise J.H. on the defense's obligations and the
    procedures to subpoena a witness for trial, so as to
    allow J.H., in each instance, to make informed
    decisions about the defense of his case, Attorney
    Anderson violated SCR 20:1.4(b).5

    Count 9: By making false and misleading statements to
    the   court  about  having   provided  all  discovery
    materials to J.H., about draft filings J.H. had given
    to him and by stating to the court he wasn't on the
    case on March 10, 2016, Attorney Anderson violated
    SCR 20:3.3(a)(1).6

    Count 10:   By making false and misleading statements
    to the OLR about his receipt of discovery materials,
    about having provided all discovery materials to J.H.,
    and about his receipt of motions from J.H., Attorney




    5  SCR 20:1.4(b) provides: "A lawyer shall explain a matter
to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation."
    6  SCR 20:3.3(a)(1) provides: "A lawyer shall not knowingly
make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously
made to the tribunal by the lawyer."

                              12
                                                                         No.     2018AP1837-D


      Anderson   violated              SCR 22.03(6),7,          enforceable          via
      SCR 20:8.4(h).8
      ¶36    The      referee        was     appointed     on    December        7,     2018.

Attorney Anderson filed an answer to the OLR's complaint on

December 18, 2018.             A three-day evidentiary hearing was held in

December 2019.

      ¶37    In her report, the referee found that the OLR had met

its burden of proof as to counts 1 through 3 and 5 through 7.

The   referee      found      that     the   OLR   did    not    prove    by     clear     and

convincing evidence that Attorney Anderson failed to diligently

follow      up   with       the     assistant      district      attorney       about      the

discovery demand in D.J.'s case, failed to timely review the

transcript       of     the        Miranda-Goodchild       hearing       or     pursue      an

interlocutory appeal on that matter, or failed to timely request

the   co-defendant's           plea/cooperation          agreement.            The    referee

found     that   prior        to    trial,    Attorney     Anderson       had     continued

negotiations          and     discussions       with     the      assistant          district

attorney on D.J.'s case and had reviewed the transcript from the



      7SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's willful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
      8SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."



                                              13
                                                               No.     2018AP1837-D



earlier   Miranda-Goodchild       hearing.      The     referee      noted     that

Attorney Anderson asserted the motions requested by D.J. were

not necessary or appropriate.

    ¶38       With respect to Attorney Anderson's representation of

J.H., the referee noted that Attorney Anderson was appointed

standby counsel only, and she pointed out Wisconsin has not

specifically addressed the issue of whether standby counsel owes

an ethical obligation to the defendant he or she is assisting.

The referee said it seems logical that a limited attorney-client

relationship was formed when J.H. asked Attorney Anderson to

perform certain tasks and when the circuit court asked Attorney

Anderson to be prepared to take over J.H.'s defense at trial if

requested to do so.           The referee reasoned that in order to

accomplish those tasks, Attorney Anderson would have to act with

diligence so that he could be informed about the case prior to

trial   and    communicate    with    J.H.   about    the    tasks     that    were

requested.

    ¶39       The   referee   found   that   Attorney       Anderson     did    not
violate Supreme Court Rules when he failed to inform J.H. about

how to subpoena witnesses or when he failed to send additional

discovery documents to J.H. since those discovery documents were

already in J.H.'s possession and there was no evidence presented

indicating the documents were important to help J.H. prepare his

case for trial.       The referee said that J.H. had already received

discovery from prior counsel, who had prepared the case for

trial before having to withdraw.             The referee also noted that


                                      14
                                                                    No.     2018AP1837-D



J.H. had received a complete set of discovery at the pretrial

conference.

    ¶40     The referee agreed with the OLR that Attorney Anderson

failed to communicate with both of his clients.                           The referee

said the record was replete with letters that both D.J. and J.H.

sent to Attorney Anderson desperately seeking information about

their cases.      Both clients wrote to Attorney Anderson and asked

to meet with him on several occasions.                   They wrote asking about

specific    motions      they    wanted        filed,    and     Attorney     Anderson

ignored    most   of    those   letters        and    requests    for     information.

While Attorney Anderson acknowledged he could have been better

at communicating, he said that often the information sought by

the clients was not particularly important.                       The referee said,

"by failing to report to his clients the status of their cases,

even to simply to report that there was no new information, his

clients were left to wonder what was happening in their cases,

often resulting in even more questions and correspondence."

    ¶41     The   referee       said    even     when    Attorney       Anderson    did
communicate with his clients about trial and defense strategies,

the communication was often not effective.                  The referee said the

lack of communication was especially harmful to J.H. because he

was trying to represent himself and needed Attorney Anderson's

assistance.       The    referee       said    both     clients    had    significant

interests at stake in their cases, and J.H. was facing life in

prison, so the clients understandably wanted a lawyer who would

help them, fight for them, and take their cases seriously, which


                                          15
                                                                                No.    2018AP1837-D



required      an    attorney          who    would    listen       and    respond       to    them.

Attorney Anderson failed to do so.

       ¶42    The referee found that the OLR did not meet its burden

of proving that Attorney Anderson made misrepresentations to the

circuit      court       in    J.H.'s       case.     While       the    OLR     asserted         that

Attorney      Anderson          falsely      informed       the    circuit       court       he    had

given all the discovery to J.H. when in fact he did not send

J.H.   the    inventory          control       sheets       he    had    received       from       the

assistant       district         attorney,      the       referee       said     that    Attorney

Anderson testified that J.H. had already received all of the

discovery in the case from prior counsel including the inventory

control sheets.               The referee said there was no evidence that

Attorney Anderson was knowingly trying to mislead the circuit

court,    and      although          he    arguably       could    have       been    clearer       in

explaining the specifics of the discovery J.H. had received,

that   alone       did    not     demonstrate         a    violation       of    the    Rules       of

Professional Conduct.

       ¶43    With respect to the appropriate sanction, the referee
noted that the OLR sought a 120-day license suspension, while

Attorney Anderson argued for a public reprimand.                                      The referee

concluded that a 30-day license suspension was an appropriate

sanction.            She         said        Attorney        Anderson's           conduct          was

disrespectful             and        unprofessional,              causing        his      clients

unnecessary        concern           and    distress.            The     referee       also       said

Attorney Anderson exhibited a pattern of failing to communicate

with   clients,          and     a    license       suspension          was     appropriate         to
impress upon him that his conduct is unacceptable and needs to
                                                16
                                                                              No.     2018AP1837-D



be corrected.           The referee found as a mitigating factor that

Attorney Anderson has accepted responsibility for his conduct.

The   referee      also        noted       that    Attorney         Anderson        works    in    a

difficult environment representing indigent defendants in high

stakes criminal cases.             She said she was confident that a 30-day

suspension       would     give    Attorney            Anderson     time      to    reflect   and

adjust his practice to ensure he will better respond to his

clients' needs in the future.

      ¶44     We     adopt       the        referee's          findings        of     fact        and

conclusions        of    law     as        to   Attorney        Anderson's          professional

misconduct.        As to the appropriate sanction, we conclude that a

60-day suspension, rather than the 30-day suspension recommended

by the referee, is an appropriate sanction.

      ¶45     With      rare    exceptions,            this    court    has    adhered       to    a

policy of imposing a minimum license suspension of 60 days.                                   See

In re Disciplinary Proceedings Against Osicka, 2009 WI 38, ¶38,

317 Wis. 2d 135, 765 N.W.2d 775; In re Disciplinary Proceedings

Against Grady, 188 Wis. 2d 98, 108-09, 523 N.W.2d 564 (1994); In
re Disciplinary Proceedings Against Schnitzler, 140 Wis. 2d 574,

577-78, 412 N.W.2d 124 (1987).                    ("We conclude that a minimum 60-

day period of suspension serves the needs of the public and of

the   legal      system     when       a    lawyer's          license    is    suspended      for

disciplinary reasons.")                We see no reason to depart from that

general     policy       here,     particularly           since        this    is     the    fifth

occasion    on     which       Attorney         Anderson       is   being     sanctioned      for

professional misconduct, and he has already received one 60-day
suspension.
                                                  17
                                                                    No.        2018AP1837-D



    ¶46     Wisconsin generally adheres to the idea of progressive

discipline.       As the referee appropriately noted, it has been 10

years   since     Attorney      Anderson's         previous     60-day     suspension;

however,    the    2010    suspension            involved     misconduct       that     was

similar    in   many   respects        to   the     misconduct     at     issue       here:

failure    to   respond    to    his    client's       reasonable        requests       for

information and to communicate case developments to his client

in a timely manner.            Although the referee found that Attorney

Anderson has expressed remorse and accepted responsibility for

his conduct, it does not appear that he took the lessons of the

2010 suspension to heart.            If the previous suspension were not a

decade old, we may well have considered a suspension longer than

60 days.    Under the circumstances, we conclude that a suspension

shorter than 60 days would unduly depreciate the nature of the

misconduct.

    ¶47     Finally,      as    is   our     normal         practice,     we     find    it

appropriate to assess the full costs of the proceeding against

Attorney Anderson.         The OLR does not seek restitution and we
impose none.

    ¶48     IT IS ORDERED that the license of Scott F. Anderson to

practice law in Wisconsin is suspended for a period of 60 days,

effective December 9, 2020.

    ¶49     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Scott F. Anderson pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $19,339.98 as

of June 11, 2020.


                                            18
                                                  No.   2018AP1837-D



    ¶50   IT IS FURTHER ORDERED that Scott F. Anderson shall

comply with SCR 22.26 regarding the duties of a person whose

license to practice law in Wisconsin has been suspended.




                               19
    No.   2018AP1837-D




1